Citation Nr: 1739822	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-30 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for plantar fasciitis and degenerative arthritis with bone spurs of the left foot prior to May 19, 2017 and in excess of 20 percent thereafter.

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, L.S., and S.A.



ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board remanded this appeal for additional development in January 2015.  Service connection for an acquired psychiatric disorder was granted in a May 2017 rating decision, and that issue is no longer before the Board.

A personal hearing was conducted between the Veteran and undersigned in December 2011.  A transcript is associated with the record.

A review of the claims file discloses that an August 2016 rating decision denied the Veteran's claim for entitlement to a TDIU.  The Veteran submitted a notice of disagreement in July 2017 contesting the denial of the TDIU claim.  The RO has not issued a statement of the case that addresses these issues. Therefore, the Board directs that the RO issue a statement of the case, as directed below, in accordance with 38 C.F.R. §§ 19.26 , 19.29 (2016) and Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board accepts limited jurisdiction over the issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal, if the Veteran so desires.






FINDINGS OF FACT

1. Prior to May 19, 2017, the Veteran's plantar fasciitis was not severe with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

2. From May 19, 2017, the Veteran's plantar fasciitis was not pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for plantar fasciitis prior to May 19, 2017 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5284.

2. The criteria for a rating in excess of 20 percent for plantar fasciitis from May 19, 2017 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5284. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was remanded in January 2015 for additional development, including obtaining VA and other treatment records, and conducting a VA examination.  There has been substantial compliance with those instructions.  In that regard, it is noted that additional employment information and a medical release for records were requested in April 2016 and April 2017 respectively, and that the Veteran did not provide the appropriate forms.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, to include the adequacy of any examinations.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. 202 at 206.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

Plantar fasciitis is not specifically provided for under those diagnostic codes established for rating the feet in the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284 (2067).  The Veteran's foot disability has been under 38 C.F.R. § 4.71a , Diagnostic Codes 5276-5284. Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated. Id.  

Under Diagnostic Code 5284, foot injuries are rated as 10, 20, or 30 percent disabling based on whether they are found to be moderate, moderately severe, or severe, respectively.  With actual loss of use of the foot, a 40 percent rating will be assigned.  See 38 C.F.R. § 4.71a , Diagnostic Code 5284.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 , 4.6 (2016).

VA General Counsel has determined that Diagnostic Code 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion.  VAOPGCPREC 9-98.

Diagnostic Code 5284 does not apply to the eight foot conditions (e.g. pes planus, hallux valgus) that are specifically listed under § 4.71.  See Copeland v. McDonald, 27 Vet.App. 333, 338 (2015).  The Court has also held that the plain meaning of the word "injury" limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions (thus rejecting an argument that DC 5284 is a "catch-all provision" and holding that the Secretary's interpretation of "injury" was entitled to deference). See Yancy v. McDonald, 27 Vet. App. 484 (2016).  However, unlisted foot conditions may still be rated under Diagnostic Code 5284 by analogy. Id.

The Veteran's bilateral plantar fasciitis is not one the eight listed conditions.  However, as will be discussed, the evidence of record, and most notably the May 2017 VA examination report, identified symptoms that correspond to the rating criteria found under Diagnostic Code 5276, Pes planus.  Application of Diagnostic Code 5276 by analogy is thereby deemed to be appropriate.

Diagnostic Code 5276 addresses flatfoot.  A 10 percent is assigned for moderate pes planus (unilateral or bilateral), with weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet.  A 20 percent rating is assigned for severe unilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent rating is assigned for pronounced unilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

The record does not support a rating in excess of 10 percent prior to May 19, 2017.  None of the VA examinations or other physical examinations for this period indicate severe or pronounced flatfoot.  The March 2008 VA examination found mild degenerative changes in the left foot with normal heel-toe gait, no plantar callosities, no abnormal shoe-wear, no pain with range of motion of the metatarsophalangeal joints, and no pain with ambulation.  While the Veteran complained of discomfort and constant pain, he also wore an orthotic device that helped relieve his symptoms.  A March 2009 examination of the Veteran's feet noted dry skin but no skin ulcers, clubbing, cyanosis, or edema.  See March 2015 CAPRI Records.  A July 2012 VA examination noted normal heel-toe tandem gait with mild favoring of the left foot.

Neither does the record support a rating in excess of 20 percent from May 19, 2017.  A May 2017 VA examination indicated moderate severity of the left foot disability.  There was no marked pronation, extreme tenderness of plantar surfaces, marked inward displacement, or severe spasm of the Achilles tendon on manipulation.  Although it was indicated that orthotics did not relieve the Veteran's left foot symptomology, the record does not show that his overall symptomology more closely approximates the 30 percent rating for pronounced flatfoot.

The Board has considered whether a higher rating is appropriate under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and concluded that such is not warranted.  The limitation the Veteran experiences due to pain is accounted for in the rating criteria.  As to the reports of discomfort, limping, and similar complaints contained in the Veteran's statements, supporting statements from others, and in physical examinations, the evidence does not demonstrate additional functional limitation more closely approximating the criteria for a higher rating during either period on appeal.

Consideration has been given as to whether the Veteran's disability would warrant a higher rating under any other relevant diagnostic code, including Diagnostic Code 5284 for other foot injuries.  However, the evidence does not show that the Veteran's foot disability was moderately severe prior to May 19, 2017 or severe from that date.  To the contrary, VA examinations and other relevant evidence show that the severity of the Veteran's disability was less than that required for a higher rating.

The Board also acknowledges that the Veteran has been diagnosed as having degenerative arthritis of the left foot.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

The Veteran is already receiving compensable evaluations for his left foot disability. Hence, even there arthritis by x-ray with pain on motion, there is no basis for a higher or separate compensable rating under Diagnostic Code 5003.


ORDER

Entitlement to a rating in excess of 10 percent for plantar fasciitis and degenerative arthritis with bone spurs of the left foot prior to May 19, 2017 and in excess of 20 percent thereafter is denied.


REMAND

As discussed above, the RO issued a decision in August 2016 that denied entitlement to a TDIU.  The Veteran initiated his appeal in July 2017 by filing a notice of disagreement on the appropriate VA Form 21-0958.  He expressed his belief that VA failed to take into account how his various service connected disabilities combined to prevent him from working.  

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2016).  Thus, remand for issuance of a SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

 Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to service connection for hypertension must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period should this issue be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


